Citation Nr: 0926438	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-00 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left eye disorder to 
include as secondary to service-connected right eye disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to June 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

In August 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

In October 2008, the Board remanded this matter to the RO for 
a VA examination and opinion.  The RO continued the denial of 
the claim (as reflected in the April 2009 supplemental 
statement of the case (SSOC)) and returned this matter to the 
Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The previous remand instructions requested the VA examiner to 
answer the question of whether the Veteran's left eye 
disorder was caused by or related to the Veteran's right eye 
injury in service or otherwise related to service.  However, 
the examiner did not address this question.  In addition, the 
examiner did not comply with the request to provide a 
rationale for her opinion.  See Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).  Thus, the 
Board finds that a remand is necessary in order to comply 
with the previous remand.  See Stegall v. West, 11 Vet. App. 
268 (1998) (remand by the Court or the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the claims folder 
to the VA examiner who conducted the VA 
examination in February 2009 for an 
opinion.  The examiner is requested to 
review all pertinent records associated 
with the claims file and offer an 
opinion as to whether the Veteran's 
cataract of the left eye post status 
extracapsular cataract extraction and 
sulcus intraocular lens or any other 
left eye disorder found on examination 
is at least as likely as not (i.e., a 
fifty percent or greater probability), 
etiologically related to the veteran's 
injury of the right eye in service or 
is otherwise related to military 
service to include any symptomatology 
shown in service.   The examiner should 
provide a thorough rationale for his or 
her conclusion and confirm that the 
claims file was available for review.  

2.	If the examiner who conducted the 
February 2009 VA examination is 
unavailable, then the RO should provide 
the veteran with a VA examination from 
an ophthalmologist to determine the 
etiology of the Veteran's cataract of 
the left eye or any left eye disorder 
that may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and 
all findings reported in detail.  The 
claims file should be made available 
for review in connection with the 
examination.  The ophthalmologist 
should state whether or not cataract of 
the left eye post status extracapsular 
cataract extraction and sulcus 
intraocular lens or any other left eye 
disorder found on examination is at 
least as likely as not (i.e., a fifty 
percent or greater probability), 
etiologically related to the veteran's 
injury of the right eye in service or 
is otherwise related to military 
service to include any symptomatology 
shown in service.  The ophthalmologist 
should also comment on whether it is at 
least as likely as not (i.e., a fifty 
percent or greater probability) that 
the veteran's service-connected right 
eye disorder caused or aggravated the 
veteran's left eye disorder.  The 
ophthalmologist should provide a 
thorough rationale for his or her 
conclusion and confirm that the claims 
file was available for review.  Please 
send the claims folder to the 
ophthalmologist for review in 
conjunction with the examination.

3.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to service 
connection for a left eye disorder, 
based on a review of the entire 
evidentiary record.  If the benefit 
sought on appeal remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




